DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendment and election without traverse of Invention I and Species 1 and 3 in the reply filed on 01/12/2022 is acknowledged.
Claims 8, 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Claims 1-21 are pending.  Claims 8, 9 and 19 are withdrawn.  Claims 22-24 are cancelled.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following: on page 1, in paragraph [0001], the phrase “, and issued as U.S. Patent No. 10,939,697 on March 9, 2021”, or the like, should be added immediately after “2018” in line 2.  
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is directed to an apparatus rather than to the presently claimed method.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 10, 13, 14, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”) and US 2,223,168 to Dombrow et al. (“Dombrow”) and in further view of US 2008/0274263 to Mazin (“Mazin”).
Regarding claim 1, Mitchell teaches a method of washing a food product (abstract), the method comprising: applying, using a short-term wash device, a short-term wash treatment solution to the food product (col. 4, line 64 – col. 5, line 12, note Fig. 7B, right side comprising ref. 220 and fluid therein); and applying, using a wash device coupled to the short-term wash device, a wash treatment to the food product such that the wash treatment rinses the short-term wash treatment solution from the food product (col. 4, line 64 – col. 5, line 12, note Fig. 7B, left side comprising ref. 222 and fluid therein).
Mitchell does not explicitly teach the method wherein: the short-term wash treatment solution is applied to the food product for a shorter duration than the wash treatment is applied to the food product; the short-term wash treatment solution is chemically different from the wash treatment; and the short-term wash treatment solution applied to the food product comprises an acidulant and a polyol. Bertolini teaches a method for washing food (abstract) and discloses using different treatment solutions to the food as it travels sequentially through an apparatus (para [0012] – [0015], [0032] – [0033] and [0070]), which is disclosed as advantageously enhancing cleaning (para [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mitchell method in view of Bertolini wherein the short-term wash treatment solution is chemically different from the wash treatment, with a reasonable expectation of success, in order to enhance cleaning.  Moreover, is noted that there are only two possibilities -- either the solution and the treatment are the same or else they are different – and the skilled artisan would have found it obvious to try the Mitchell method wherein the solution and treatment are different with predictable results.
It was known that food wash times are dependent on not only the products to the washed, but also on the treatment solutions (see, e.g., Dombrow at, inter alia, page 2, col. 2, lines 33-36).  The skilled artisan would have found it obvious to try the Mitchell/Bertolini method as was known wherein the short-term wash treatment solution is applied to the food product for a shorter duration than the wash treatment is applied to the food product, with predictable results, in view of the disclosure of using different treatment solutions (Bertolini, para [0008]), and since there are only three possibilities: the short-term was is shorter, the wash treatment is shorter, or they are the same.
Mazin teaches a method for washing food (abstract, para [0019]) including using a washing treatment comprising an acidulant such as phosphoric acid (para. [0040]), which is disclosed as advantageously enhancing the permeability of the food and serving as a preservative (para [00036]), and further comprising a polyol such as glycerin (para [0034]), which is disclosed as advantageously enhancing flavor (para [0034]).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow method wherein the short-term wash treatment solution applied to the food product comprises a phosphoric acid, or an acidulant, and glycerin, or a polyol, with a reasonable expectation of success, in view of the disclosures of enhanced permeability, preserving, and flavor.
Regarding claim 10, Mitchell/Bertolini/Dombrow/Mazin disclose a method wherein the acidulant is an acid, such as phosphoric acid (Mazin, para [0040]); and wherein an acid acidulant is between 0.1% to 10% by weight of the short-term wash treatment solution (Mazin, para [0026]), and  wherein the polyol comprises glycerin (Mazin, para [0034]) or proplylene glycol (para [0008]) in a range overlapping the claimed range (Mazin, para [0008]), but do not explicitly teach the method wherein the acidulant is phosphoric acid between 0.1% to 10% by weight of the short-term wash treatment solution.  It is noted that overlapping ranges are prima facie obvious.  Note MPEP 2145.05(I).  Further, the skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin method wherein the acidulant is phosphoric acid between 0.1% to 10% by weight of the short-term wash treatment solution, with a reasonable expectation of success, in view of the disclosure wherein the acidulant is an acid, such as phosphoric acid and wherein an acid acidulant is between 0.1% to 10% by weight of the short-term wash treatment solution.
Regarding claim 13, Mitchell/Bertolini/Dombroski/Mazin discloses a method wherein the short-term wash treatment solution is at a temperature between 30° F and 50° F (Mitchell, col. 5, lines 4-5) and controlling the time and inhibiting damage (Mitchell, col. 3, lines 56-64), and that wash times are a function of temperature (Dombrow, page 2, col. 2, lines 33-36) but do not explicitly teach the method wherein the short-term wash treatment solution is applied to the food product between 3 seconds and 1.5 minutes at a temperature between 30° F and 50° F.  Since a time period that is too short risks insufficient cleaning, while a time period that is too long risks damage and wastes time, the skilled artisan would have found it obvious to optimize the short-term wash treatment time through routine experimentation with predictable results.  
Regarding claim 14, Mitchell/Bertolini/Dombroski/Mazin discloses a method wherein the food product comprises produce that is at least one selected from a group consisting of leafy greens, broccoli, onions, bell peppers, and squash (Mitchell, col. 2, line 66 - col. 3, line 10).  
Regarding claim 17, Mitchell/Bertolini/Dombroski/Mazin do not explicitly teach the method wherein the short-term wash treatment solution provides a supplemental wash lethality of greater than 1 log against microbes found on the food product as compared to the lethality of the wash treatment in the wash device alone.  However, since the Mitchell/Bertolini/Dombroski/Mazin short-term wash solution discloses components, including phosphoric acid and glycerin, which are the same as that in the claimed invention, it is the base presumption that the Mitchell/Bertolini/Dombroski/Mazin short-term wash solution will have similar characteristics.
Regarding claim 18, Mitchell/Bertolini/Dombroski/Mazin disclose a method wherein: the short-term wash device comprises at least one from a group consisting of a rotating drum short-term wash device, an air column short-term wash device, a slicer/dicer short-term wash device, a spray curtain, a shaker, and a timing belt (Mitchell, abstract, Fig. 7B, ref. 212 and 228 and col. 4, lines 51-63 and col. 5, lines 21-33); and applying the short-term wash treatment solution comprises spraying, with a spray device integrated with the at least one from the group the short-term wash treatment solution on the food product (Mitchell, ref. 218, 223, 224 and 240 and col. 4, line 64-col. 5, line 54).  
Regarding claim 20, Mitchell/Bertolini/Dombroski/Mazin discloses a method wherein applying the short-term wash treatment solution comprises spraying the short-term wash treatment solution on the food product (Mitchell, ref. 218, 223, 224 and 240 and col. 4, line 64-col. 5, line 54).   
Regarding claim 21, Mitchell discloses a method comprising applying a pre-rinse with wash water to the food product prior to applying the short-term wash treatment solution (col. 4, line 64 – col. 5, line 12, note Fig. 7B, ref. 218), but does not explicitly teach disposing of the wash water directly after applying the pre-rinse.   Bertolini further discloses that the earliest washing steps release the greatest amount of contamination (para [0008], [0013]).  The skilled artisan would have found it obvious to further modify the Mitchell method in view of Bertoline wherein it includes disposing of the wash water directly after applying the pre-rinse, with a reasonable expectation of success, in view of the disclosure that the earliest washing steps release the greatest amount of contamination.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”), US 2,223,168 to Dombrow et al. (“Dombrow”) and US 2008/0274263 to Mazin (“Mazin”) and in further view of US 2009/0162505 to Kriebel et al. (“Kriebel”).
Regarding claim 2, Mitchell/Bertolini/Dombrow/Mazin discloses a method wherein the polyol comprises glycerin (Mazin, para [0034]) but does not explicitly teach the method wherein the acidulant comprises lactic acid.  Kriebel teaches a method of washing a food product (abstract) and discloses using lactic acid (para [0012], which is disclosed as enhancing cleaning (para [0012]).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin method in view of Kriebel wherein the acidulant includes lactic acid, with a reasonable expectation of success, in order to enhance cleaning. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”), US 2,223,168 to Dombrow et al. (“Dombrow”), US 2008/0274263 to Mazin (“Mazin”) and US 2009/0162505 to Kriebel et al. (“Kriebel”) and in further view of US 2009/0192231 to Lemons (“Lemons”).
Regarding claim 3, Mitchell/Bertolini/Dombrow/Mazin/Kriebel do not explicitly teach the method wherein the lactic acid is between 0.1% to 10% by weight of the short-term wash treatment solution and wherein the glycerin is from 0.1% to 10% by weight of the short-term wash treatment solution.  Lemons teaches a method of treating produce treating produce with antimicrobial compositions (abstract, para ]0027]) comprising lactic acid, an acidulant, overlapping the claimed range (para [0007]); and a polyol (e.g., polyethylene glycol and polyglyceryl-10 decaoleate) overlapping the claimed range (para [0008], [0010]), which is disclosed as advantageously inhibiting microbial contamination (para [0005]).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin/Kriebel method in view of Lemons wherein the lactic acid is between 0.1% to 10% by weight of the short-term wash treatment solution and wherein the glycerin is from 0.1% to 10% by weight of the short-term wash treatment solution, with a reasonable expectation of success, in order to inhibit microbial contamination.  It is noted that overlapping ranges are prima facie obvious.  Note MPEP 2145.05(I).

Claim 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”), US 2,223,168 to Dombrow et al. (“Dombrow”), US 2008/0274263 to Mazin (“Mazin”) and US 2009/0162505 to Kriebel et al. (“Kriebel”) and in further view of US 2008/0319062 to Arata (“Arata”).
Regarding claim 4, Mitchell/Bertolini/Dombrow/Mazin/Kriebel do not explicitly teach the method wherein the short-term wash treatment solution further comprises silver dihydrogen citrate.  Arata teaches a method of using a disinfectant for consumable products (abstract) and discloses the use of silver dihydrogen citrate as effective for inhibiting bacteria on a food product (para [0043] and [0047], claims 8 and 10)).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin/Kriebel method in view of Arata wherein the short-term wash treatment solution further comprises silver dihydrogen citrate, with a reasonable expectation of success, in order to inhibit bacteria on the food product.
Regarding claim 5, Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata discloses a method wherein the silver dihydrogen citrate is between 10 and 50 ppm of the short-term wash treatment solution (Arata, para [0162]). 
Regarding claim 11, Mitchell/Bertolini/Dombrow/Mazin discloses making the short-term wash treatment solution wherein the polyol comprises glycerin (Mazin, para [0034]) and making solutions via dilution (Dumbrow, page 1, lines 16-26), but do not explicitly teach making the short-term wash treatment solution by diluting silver hydrogen citrate in a lactic acid glycerin solution.  Kriebel teaches a method of washing a food product (abstract) and discloses using lactic acid (para [0012], which is disclosed as enhancing cleaning (para [0012]).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin method in view of Kriebel wherein the acidulant includes lactic acid, with a reasonable expectation of success, in order to enhance cleaning. 
Arata teaches a method of using a disinfectant for consumable products (abstract) and discloses the use of silver dihydrogen citrate as effective for inhibiting bacteria on a food product (para [0043] and [0047], claims 8 and 10)).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin/Kriebel method in view of Arata wherein the short-term wash treatment solution further comprises silver dihydrogen citrate, with a reasonable expectation of success, in order to inhibit bacteria on the food product.
Further, the skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata method wherein it includes making the short-term wash treatment solution by diluting silver hydrogen citrate in a lactic acid glycerin solution, with a reasonable expectation of success, in view of the disclosure of making solutions via dilution.
Regarding claim 12, Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata disclose a method wherein the silver dihydrogen citrate is between 10 and 50 ppm of the short-term wash treatment solution (Arata, para [0162]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”), US 2,223,168 to Dombrow et al. (“Dombrow”), US 2008/0274263 to Mazin (“Mazin”), US 2009/0162505 to Kriebel et al. (“Kriebel”) and US 2008/0319062 to Arata (“Arata”) and in further view of US 2009/0192231 to Lemons (“Lemons”).
Regarding claim 6, Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata do not explicitly teach the method wherein the lactic acid is between 0.1% to 10% by weight of the short-term wash treatment solution and wherein the glycerin is from 0.1% to 10% by weight of the short-term wash treatment solution.  Lemons teaches a method of treating produce treating produce with antimicrobial compositions (abstract, para ]0027]) comprising lactic acid, an acidulant, overlapping the claimed range (para [0007]); and a polyol (e.g., polyethylene glycol and polyglyceryl-10 decaoleate) overlapping the claimed range (para [0008], [0010]), which is disclosed as advantageously inhibiting microbial contamination (para [0005]).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata method in view of Lemons wherein the lactic acid is between 0.1% to 10% by weight of the short-term wash treatment solution and wherein the glycerin is from 0.1% to 10% by weight of the short-term wash treatment solution, with a reasonable expectation of success, in order to inhibit microbial contamination.  It is noted that overlapping ranges are prima facie obvious.  Note MPEP 2145.05(I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”), US 2,223,168 to Dombrow et al. (“Dombrow”), US 2008/0274263 to Mazin (“Mazin”), US 2009/0162505 to Kriebel et al. (“Kriebel”) and US 2008/0319062 to Arata (“Arata”) and in further view of “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al. (“Swathy”).
Regarding claim 7, Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata disclose making the short-term wash treatment solution with water before the application (Mitchell, col. 4, line 64 – col. 5, line 12, and col. 5, lines 54-56, note Fig. 7B, right side comprising ref. 220 and fluid therein), but do not explicitly teach that the water is chloride-free.  (Note that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).)  Swathy teaches the use of silver as an antimicrobial agent, e.g., for drinking water, (page 1, paragraph beginning “Silver is an indispensable”) and discloses that chloride reduces the availability of silver ions, which would therefore reduce the performance of bactericidal activity (page 2, paragraph beginning “Effect of speciation on the antimicrobial property of Ag+”).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombrow/Mazin/Kriebel/Arata method wherein the water is chloride-free, with a reasonable expectation of success, in order to inhibit reduction of the performance of bactericidal activity.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,112,429 to Mitchell et al. (“Mitchell”) in view of US 2007/0137678 to Bertolini (“Bertolini”), US 2,223,168 to Dombrow et al. (“Dombrow”) and US 2008/0274263 to Mazin (“Mazin”) and in further view of US  2015/0157034 by McEntire et al. (“McEntire”).
Regarding claim 15, Mitchell/Bertolini/Dombroski/Mazin disclose a method wherein the short-term wash treatment solution is a combined solution comprising a phosphoric acid, or an acidulant, and glycerin, or a polyol, phosphoric acid advantageously enhancing the permeability of the food and serving as a preservative, and inhibiting microbes (Bertolini, para [0009] and Mazin, para [0003]) and glycerin advantageously enhancing flavor, as discussed for claim 1, and serving as a humectant (Mazin, para [0034] and [0041]) and wherein the acidulant is between 1% to 6% by weight (Mazin, para [0026]), but do not explicitly teach the method wherein the wash treatment comprises: free active chlorine from 2 to 40 ppm by weight of the wash treatment; a compatible acidulant selected from a group consisting of phosphoric acid, citric acid, and lactic acid, wherein the compatible acidulant is from 10 to 1000 ppm by weight of the wash treatment; and a polyol selected from a group consisting of a glycerin and a propylene glycol, wherein the polyol is from 2 to 500 ppm by weight of the wash treatment.  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombroski/Mazin method wherein the wash treatment comprises phosphoric acid and glycerin, with a reasonable expectation of success, since they were known as effective for cleaning with the short-term wash treatment solution and in view of the disclosures of enhanced permeability, preserving, and flavor.  
Since too little phosphoric acid risks insufficient permeability, preservation and microbes, while too much phosphoric acid risks waste, the skilled artisan would have found it obvious to optimize the phosphoric acid concentration through routine experimentation with predictable results.   Since too little glycerin risks bad taste and insufficient moistness, while too much glycerin risks waste, bad taste and excessive moistness, the skilled artisan would have found it obvious to optimize the glycerin concentration through routine experimentation with predictable results. 
McEntire teaches a method of processing food (abstract) and discloses using free chlorine (abstract), from 1 ppm to 200 ppm, para [0013], and note that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”, MPEP 2144.05(I)), which is disclosed as advantageously inhibiting bacteria (abstract).  The skilled artisan would have found it obvious to modify the Mitchell/Bertolini/Dombroski/Mazin in view of McEntire wherein the wash treatment comprises free active chlorine from 2 to 40 ppm by weight of the wash treatment, with a reasonable expectation of success, in order to inhibit bacteria.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are: US 6,112,429 to Mitchell et al., US 2007/0137678 to Bertolini, US 2,223,168 to Dombrow et al., and US 2008/0274263 to Mazin.  The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of wherein the wash treatment comprises: chloride from 1 to 100 ppm by weight of the wash treatment; and peroxyacetic acid from 1 to 100 ppm by weight of the wash treatment, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714